tcmemo_1998_203 united_states tax_court ramon a garcia and bertha e garcia petitioners v commissioner of internal revenue respondent docket no filed date richard m taylor and james e mccutcheon iii for petitioners elizabeth a owen for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and accuracy-related_penalties with respect to petitioners' federal_income_tax year deficiency sec_6662 penalty dollar_figure big_number dollar_figure big_number unless stated otherwise all section references are to the internal_revenue_code as in effect during the years in issue the issues remaining for decision are whether loans that petitioner received from a qualified_employer_plan during together with accrued interest are properly treated under sec_72 as distributions from the plan in as respondent contends or in a prior year that is not before the court as petitioners contend in the case of loans from a qualified_employer_plan that are treated as distributions under sec_72 whether subsequent accruals of interest are properly treated as additional distributions from the plan and whether petitioners are liable for the accuracy-related_penalty for negligence prescribed by sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and exhibits attached to each are incorporated herein by this reference petitioners are husband and wife who filed joint federal_income_tax returns for and at the time they filed their petition in this case petitioners resided in del rio texas all references to petitioner are to mr ramon a garcia petitioner is a physician who engages in the practice of medicine with approximately five employees in del rio texas in petitioner established the ramon a garcia m d p a profit sharing plan trust agreement the plan in connection with his medical practice the plan was at all relevant times a qualified_employer_plan within the meaning of sec_72 petitioner was a participant in the plan at all times since its inception he also served as plan_administrator and as one of three trustees of the trust that formed part of the plan petitioner received separate loans from the plan between date and date the dates and amounts of these loans are as follows date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date amount dollar_figure dollar_figure dollar_figure each loan is evidenced by a written note and the terms of the notes are set forth on substantially identical forms each note requires repayment over a 5-year period in quarterly installments together with interest at the rate of percent per annum petitioner did not make payments in accordance with the terms of the notes he made only two payments on date he made a partial payment of dollar_figure and sometime in he paid the entire outstanding balance of all of the loans including all accrued interest there is no written_agreement or other document evidencing a renegotiation extension renewal or revision of any part of the plan or any of the loans petitioners did not include any of the loans in the gross_income reported on their federal_income_tax returns prior to trial respondent made concessions which resulted in reduced deficiencies and penalties the amounts now in dispute are as follows year revised deficiency dollar_figure big_number sec_6662 penalty dollar_figure big_number respondent computed the amount of the revised deficiency for by treating the principal_amount of each of the loans that petitioner received in as a taxable_distribution of plan assets in that year viz dollar_figure as shown in the following schedule in addition respondent treated the aggregate unpaid interest that accrued during on all of the outstanding loans except the loans as a distribution during viz dollar_figure as shown in the following schedule this amount includes interest that accrued during on the loans made in and that the parties agree are deemed distributions prior to respondent calculated the aggregate deemed_distribution for dollar_figure as follows date loan principal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure loans balance as of balance as of accrued interest total_distribution dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date loan principal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure loans dollar_figure dollar_figure _________ dollar_figure balance as of dollar_figure balance as of accrued interest total_distribution dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _________ dollar_figure dollar_figure respondent computed the amount of the revised deficiency for by treating the principal_amount of each of the loans that petitioner received in as a distribution of plan assets in viz dollar_figure as shown in the following schedule in addition respondent treated the aggregate unpaid interest that accrued during on all of the loans except the loans as a distribution during viz dollar_figure as shown in the following schedule as with this amount includes interest that accrued during on the loans made in and that the parties agree are deemed distributions prior to finally respondent treated the principal amounts of the three loans that petitioner received during together with accrued interest as of date as a distribution in viz dollar_figure as shown in the following schedule respondent calculated the aggregate deemed_distribution for dollar_figure as follows date loan principal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure loans balance as of balance as of accrued interest balance as of total_distribution dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _________ __________ dollar_figure dollar_figure dollar_figure 1dollar_figure dollar_figure __________ dollar_figure 1the difference between the principal amounts of the loans petitioner received in and the amounts respondent includes in the deemed_distribution for the year is presumably attributable to rounding we note that in calculating the unpaid balance of the loans as of date respondent applied the dollar_figure payment that petitioner made on date to the outstanding balance of the date loan as of the date of the payment we also note that in computing the revised deficiency respondent did not treat the principal amounts of the loans petitioner received in or as taxable_distributions in either of the years at issue opinion petitioners do not dispute respondent's treatment of the principal amounts of the and loans as deemed distributions in the respective years of receipt however petitioners contend that the loans together with accrued interest should be treated as distributions in rather than as determined by respondent in addition petitioners contend that respondent erred in treating the unpaid interest that accrued during and on all of the outstanding loans except the loans as taxable_distributions in those respective years petitioners bear the burden of proving that respondent's determinations are erroneous see rule a all rule references are to the tax_court rules_of_practice and procedure sec_402 provides that the amount actually distributed to any distributee by any employees' trust described in sec_401 shall be taxable to the distributee in the year in which so distributed under sec_72 relating to annuities sec_72 provides generally that a loan from a qualified_employer_plan to a plan participant or beneficiary is treated as a taxable_distribution to the participant or beneficiary in the taxable_year in which the loan is received see patrick v commissioner tcmemo_1998_30 prince v commissioner tcmemo_1997_324 estate of gray v commissioner tcmemo_1995_421 cf 36_f3d_25 7th cir affg tcmemo_1993_191 sec_72 however provides an exception to this general_rule under this exception a loan is not treated as a taxable_distribution if the principal_amount of the loan when added to the outstanding balance of all other loans from the same plan does not exceed a specified limit and the terms of the loan impose certain minimum repayment requirements see sec_72 sec_72 was added to the code by the tax equity fiscal responsibility act of the act publaw_97_248 sec 96_stat_324 in its original form sec_72 provided in pertinent part as follows p loans treated as distributions --for purposes of this section-- treatment as distributions -- a loans --if during any taxable_year a participant or beneficiary receives directly or indirectly any amount as a loan from a qualified_employer_plan such amount shall be treated as having been received by such individual as a distribution under such plan exception for certain loans -- a general_rule --paragraph shall not apply to any loan to the extent that such loan when added to the outstanding balance of all other loans from such plan whether made on before or after date does not exceed the lesser of- i dollar_figure or ii ½ of the present_value of the nonforfeitable accrued_benefit of the employee under the plan but not less than dollar_figure b requirement that the loan be repayable within years -- i in general --subparagraph a shall not apply to any loan unless such loan by its terms is required to be repaid within years ii exception for home loans -- clause i shall not apply to any loan used to acquire construct reconstruct or substantially rehabilitate any dwelling_unit which within a reasonable_time is to be used determined at the time the loan is made as the principal_residence of the participant or a member_of_the_family this provision applied to all loans made after date see act sec c 96_stat_324 as part of the tax_reform_act_of_1986 the act publaw_99_514 sec b 100_stat_2085 congress amended sec_72 by inter alia adding a new subparagraph c which imposes an additional requirement for the exception contained in sec_72 that provision states as follows c requirement of level amortization --except as provided in regulations this paragraph shall not apply to any loan unless substantially level amortization of such loan with payments not less frequently than quarterly is required over the term of the loan under this level amortization requirement a loan is not eligible for the exception contained in sec_72 unless it requires substantially level amortization over the term of the loan with payments no less frequently than quarterly see id this level amortization requirement applies only to loans that are made renewed renegotiated modified or extended after date see act sec e 100_stat_2085 treatment of loans the principal issue in this case involves the treat- ment of the loans as discussed more fully below this issue turns on whether the loans were modified or extended after such that they are subject_to a proposed regulation interpreting the level amortization requirement of the act the parties agree that at the time the loans were made they were not subject_to treatment as distributions under sec_72 because they qualified under the exception set forth in sec_72 the loans became subject_to treatment as distributions later by reason of petitioner's failure to make the payments required by the notes the parties differ on the time the loans should be treated as distributions in formulating the revised deficiency respondent treated the loans as subject_to the act and included the outstanding balance of the loans as of date as a taxable_distribution of plan assets to petitioners in respondent's position is based on the conference_report accompanying the act which states in pertinent part as follows if payments under a loan with a repayment period of less than years are not in fact made so that an amount remains payable at the end of years the amount remaining payable is treated as if distributed at the end of the 5-year period h conf rept pincite 1982_2_cb_600 the above-quoted statement from the conference_report sets forth congressional intent regarding the treatment of loans that are subject_to the act that is loans made after date see h conf rept pincite 1982_2_cb_600 based upon the conference_report respondent treated the unpaid balance of the loans as a taxable_distribution in the end of the 5-year period following the dates of the loans petitioners concede that the loans must be treated as taxable_distributions but argue that the entire balance of each loan became taxable to petitioners in taxable_year at the latest petitioners reason that the level amortization requirement contained in sec_72 that was added to the code by the act applies to the loans because the loans were modified after date see act sec e 100_stat_2085 petitioners further reason that because the level amortization requirement applies to the loans the interpretation of sec_72 contained in a proposed regulation issued under the act also applies to the loans this proposed regulation provides as follows q-10 if a participant fails to make installment payments required under the terms of a loan that satisfied the requirements of sec_72 when made when does a deemed_distribution occur and what is the amount of the deemed_distribution a-10 a timing of deemed_distribution failure to make any installment_payment when due in accordance with the terms of the loan violates the level amortization requirement of sec_72 and accordingly results in a deemed_distribution at the time of such failure b amount of deemed_distribution if a loan satisfied the requirements of sec_72 when made but there is a failure to pay the installment payments required under the terms of the loan then the amount of the deemed_distribution equals the entire outstanding balance of the loan at the time of such failure sec_1_72_p_-1 q a-10 proposed income_tax regs fed reg date emphasis added under this proposed regulation petitioners contend the loans must be treated as distributions at the time petitioner first failed to make a quarterly installment_payment they further contend that such failure occurred in at the latest we note at the outset that the above proposed regulation has not been finalized moreover even if the proposed regulation were final it would not by its terms apply to the loans see sec_1_72_p_-1 q a-19 proposed income_tax regs fed reg date regulation applies to loans made on or after the date that is three months after the date of publication of the final regulations in the federal_register in any event as discussed below we reject petitioners' threshold contention that sec_72 as added to the code by the act is applicable to the loans therefore we need not address petitioners' contention regarding the effect of the proposed regulation in arguing that the loans were modified after date petitioners stipulate that there is no written_agreement or other document evidencing a renewal renegotiation modification or extension of the loans petitioners maintain that the loans were modified by the regular course of dealing between petitioner and the plan specifically petitioners argue that petitioner's longstanding failure to make required quarterly payments on the notes and the plan's failure to enforce such payments amounted to a revision or modification of the terms of the underlying obligations petitioners cite tech adv mem date the tam to support their position that the plan's failure to demand payment constituted a modification of the terms of the notes we have previously noted that a technical_advice_memorandum is merely a ruling given to a specific taxpayer based upon the taxpayer's specific facts and is not a ruling of general application see 108_tc_498 it does not constitute authority and should not be cited as precedent see sec_6110 golden belt tel association inc v commissioner supra 95_tc_373 affd 949_f2d_837 5th cir cf 89_tc_943 moreover the tam is clearly distinguishable from the instant case the taxpayer in the tam was a participant in a qualified profit-sharing_plan who received a loan on date from the trust that formed a part of the plan the commissioner treated the loan as a distribution under sec_72 based upon a determination that the terms of the note violated the level amortization requirement of sec_72 the taxpayer argued that the loan was not subject_to the level amortization requirement of the act because it had been made prior to date the effective date of the act respondent rejected the taxpayer's argument and determined that the act was applicable because the loan had been extended after the effective date significantly the commissioner did not rely on the fact that the trustee of the trust had executed two signed statements after date purporting to extend the repayment period under the terms of the note rather the commissioner found that all parties to the loan knew that the trustee intended to exercise his unilateral authority to extend it in concluding that the loan was modified after date the commissioner stated the taxpayer acknowledges that the delay in payment was discussed with the other participants in the plan and the other participants knew that no attempt would be made to demand payment therefore it appears that the provision in the original loan giving the trustee unilateral authority to extend the loan was acted on and the document containing the written extensions indicates the trustee did extend the loan even if the extension agreement was prepared after the fact it appears in this closely held company that all parties involved knew that the trustee was extending the loan accordingly the loan is to be treated as a new loan on the date of extension and is therefore subject_to the level amortization requirement tech adv mem date in contrast there is no evidence in this case that the parties to the loan transactions intended or agreed to modify or change the terms of the loans after date and thus there is no basis to find that the act amendments are applicable first petitioners stipulate that there is no written document or notation evidencing a renewal renegotiation modification or extension of the loans second there is no other evidence that the parties to the loan intended to modify their contractual relationship in any manner in fact we are unable to find from petitioner's vague and evasive testimony that he was even aware of the quarterly repayment requirements in the notes petitioner testified on direct examination as follows q a q a q a q dr garcia the stipulated notes call for quarterly repayments in fact were those quarterly repayments ever made no what was your understanding with regard to the repayment of the notes well according to the advice given to me by my cpa was that payment would be set up and that was the advice that i got to me that plan was never the note did your cpa mr glen ever tell you when the notes should be repaid no sir what was your understanding with regard to those quarterly payments a i didn't have any knowledge or understanding of that i was just relying on the advice of my cpa petitioner testified on cross-examination as follows q a did the notes state that you had to pay -- that you had to make payments quarterly i don't recollect we also note that neither of the other trustees testified at trial unlike the tam in this case we have no basis to find that the parties to the loans consisting of petitioner and the other two trustees on the one hand and petitioner as borrower on the other hand intended to renew renegotiate modify or extend the terms of the loans after petitioners also cite three state court cases for the proposition that the plan's failure to enforce its rights over a three or four year period constituted a revision or modification of the notes under state law in effect petitioners argue that state law controls our determination of whether the subject loans were renewed renegotiated modified or extended after the effective date of the act petitioners cite no authority for that proposition nevertheless we find it unnecessary to decide whether state law controls under these circumstances because each of the cases petitioners cite is distinguishable each of the state cases involves overt conduct between two distinct parties to a contract clearly evidencing mutual intent to change or alter the terms of the contract see goodyear tire rubber co v portilla s w 2d tex employer's failure to enforce antinepotism policy for approximately years highpoint of montgomery corp v vail s w 2d tex app lender's regular acceptance of late payments on a note for approximately years wendlandt v sommers drug stores co s w 2d tex civ app landlord's failure to object to late payments over a period of 1½ to years in contrast the parties to the notes in this case did not engage in any conduct evidencing an intent to renew renegotiate modify or extend the terms of the notes as noted above we are unable to find that petitioner was even aware of the provisions in the notes requiring quarterly payments and neither of the other trustees testified at trial moreover unlike the texas cases each of which involves distinct contractual parties with competing interests in this case petitioner acted as both administrator of the plan trustee of the plan trust and participant-borrower petitioner's unilateral failure to demand payment from himself under the circumstances presented in this case is not sufficient by itself to evidence mutual assent between two parties to modify the terms of the notes furthermore petitioners do not attempt to show at exactly what point the plan's failure to demand payment constituted a modification of the loans based on the cases petitioners cite any modification that might have occurred presumably would have taken place after sufficient time passed to create a regular course of dealing even if we accept petitioners' argument that the notes were modified by a regular course of dealing petitioners have not shown any factual basis on which to find that the regular course of dealing was established prior to the years before the court based on the foregoing we find that petitioners have failed to prove that the loans were renewed renegotiated modified or extended after within the meaning of the act effective date provisions we therefore hold that the level amortization requirement contained in act is not applicable to such loans cf hickman v commissioner tcmemo_1997_545 hence the interpretation of that provision contained in the proposed regulation discussed above on which petitioners rely is not applicable to the loans accordingly we sustain respondent's determination that the outstanding balance of the loans as of date constitutes a distribution of plan assets to petitioners in unpaid interest accrued during and respondent treats the unpaid interest that accrued during and on all of the loans other than the loans as distributions of plan assets in those respective years these amounts consist either entirely or in substantial part of interest that accrued after the loans were deemed to be distributions for purposes of sec_72 respondent maintains that such amounts are in effect additional loans from the plan which must be treated as distributions pursuant to sec_72 we faced a similar question in chapman v commissioner tcmemo_1997_147 the taxpayers in that case received loans from a qualified_employer_plan which respondent treated as deemed distributions pursuant to sec_72 under the act and the conference_report cited above respondent also treated the interest that accrued during the 5-year repayment period as well as the interest that accrued thereafter as additional distributions under sec_72 in holding that none of the interest was properly treated as a taxable_distribution we stated we are not convinced that congress intended that interest accruing during or after the 5-year period be treated as a taxable_distribution for purposes of sec_72 respondent's argument relies upon the fiction that the accrued interest constitutes an additional loan from the language of sec_72 it is apparent that to be a taxable_distribution the loan amount must be received either directly or indirectly by the participant or beneficiary the accrued interest does not satisfy the requirement that the loan must be received to be a distribution accordingly we find that for the purposes of sec_72 neither of the taxpayers received distributions in or equal to the interest which accrued on the plan loans chapman v commissioner supra furthermore we note that in proposed_regulations recently issued under sec_72 the department of treasury takes the position contrary to respondent's position in this case that interest which accrues after a loan is deemed distributed under sec_72 is not treated as an additional deemed_distribution sec_1_72_p_-1 q a-19 proposed income_tax regs fed reg date states in part as follows a-19 deemed_distribution of a loan is treated as a distribution for purposes of sec_72 therefore a loan that is deemed to be distributed under sec_72 ceases to be an outstanding loan for purposes of sec_72 and the interest that accrues thereafter under the plan on the amount deemed distributed is disregarded in applying sec_72 to the participant or beneficiary even though interest continues to accrue on the outstanding loan this additional interest is not treated as an additional loan and thus does not result in an additional deemed_distribution for purposes of sec_72 the proposed regulation recognizes that a loan may continue to be an enforceable obligation and continue to accrue interest after it is treated as a distribution under sec_72 nevertheless under the proposed regulation once the loan is treated as a distribution it ceases to have the characteristics of a loan for sec_72 purposes thus unpaid interest that accrues after the date the loan is treated as a distribution is not treated as an additional distribution to the borrower we note that a proposed regulation carries no more weight than a position advanced by the commissioner on brief see 109_tc_21 ndollar_figure 108_tc_100 98_tc_554 89_tc_357 54_tc_1233 nonetheless we find that respondent's position in the proposed regulation makes more sense than the respondent's litigating position in this case respondent's litigating position is logically inconsistent to the extent that it continues to treat the loan as outstanding for purposes of sec_72 despite the fact that the principal_amount of the loan previously has been deemed distributed and included in the taxpayer's income under sec_72 furthermore respondent cites no authority in support of the litigating position taken in this case other than a general reference to sec_72 nor has respondent sought to reconcile the commissioner's position in this case with the contrary position taken in the proposed regulation accordingly we hold that respondent erred in treating the unpaid interest that accrued during and on all of the loans except for the loans as additional distributions see chapman v commissioner supra petitioners do not challenge respondent's treatment of the interest that accrued on the loans prior to the time the principal amounts were treated as distributions under sec_72 accordingly we do not address whether respondent correctly included such amounts in the deemed_distribution for accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty for negligence prescribed by sec_6662 petitioners contend that they should not be liable for the penalty because they acted in reasonable and good_faith reliance on the advice of their accountant mr robert glen in preparing their and tax returns they maintain that mr glen was fully aware of all of the facts and circumstances relating to the formation and execution of the plan as well as petitioner's loans from the plan and that mr glen failed to advise them to report the amounts received as taxable_distributions petitioners also maintain that petitioner has no training or special knowledge regarding federal tax law and qualified_plan benefits and that he did not understand the application of federal tax laws to the loans he received from the qualified_plan sec_6662 imposes a penalty equal to percent of any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations see sec_6662 and b the term negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 this includes any failure to exercise due care or to do what a reasonable and ordinarily prudent person would do under the circumstances see 91_tc_524 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 petitioners bear the burden of proving that respondent's determination of negligence is erroneous see rule a 79_tc_846 under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence by showing that he or she acted in reasonable and good_faith reliance on the advice of a competent independent tax professional see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs such reliance is not an absolute defense to negligence but merely a factor to be considered see freytag v commissioner supra when a taxpayer claims reliance on an accountant the taxpayer must establish that correct information was provided to the accountant and that the item was incorrectly claimed as a result of the accountant's error see id 70_tc_158 59_tc_473 petitioners bear the burden of proving that their reliance on professional advice was reasonable see rule a freytag v commissioner supra in this case the record shows that petitioners' returns for and were prepared by the accounting firm of glen graf however neither mr glen nor any member of glen graf testified at trial petitioners could have called mr glen as a witness at trial but chose not to do so this creates a presumption that his testimony would have been unfavorable to petitioners or at least suggests that the testimony would not have supported their position see 6_tc_1158 affd 162_f2d_513 10th cir see also 830_f2d_499 3d cir affg tcmemo_1986_ schauer v commissioner tcmemo_1987_237 song v commissioner tcmemo_1995_446 based upon the record of this case we do not know whether mr glen or some other member of his firm prepared and signed the subject returns petitioner testified that he did not recollect who signed the returns we also do not know whether mr glen or other members of the firm had experience or expertise regarding qualified_plans such that petitioners' alleged reliance on their advice was reasonable furthermore there has been no showing of the specific information that petitioners provided to glen graf or the nature or extent of any advice that mr glen may have provided to petitioners with respect to the returns petitioner testified in general terms that he relied upon the advice of his accountant to establish and administer the qualified_plan and that he relied upon his accountant's advice with respect to his personal income_tax returns for and and with respect to the preparation of annual reports on behalf of the plan however petitioner's testimony regarding the advice he received from mr glen about the subject loans was vague and contradictory on the one hand he testified on direct examination that mr glen advised him not to make any payments on the loans q now dr garcia did you make any payments -- your -- did you make any payments on the loans which have been entered into evidence other than the payments -- the partial payment that was made in i believe and which is shown in the stipulation and then the payment on date which again is part of the stipulation no an was that all done pursuant to advice of this competent cpa that's correct and who was that cpa doctor robert glen dr garcia the stipulated notes call for quarterly repayments in fact were those quarterly payments ever made no what was your understanding with regard to the repayment of the notes well according to the advice given to me by my cpa was that payment would be set up and that was the advice that i got to me that plan never was the note did your cpa mr glen ever tell you when the notes should be repaid no sir a q a q a q a q a q a q a q a q a was it your understanding that he would tell you when the notes should be repaid under the tax law well i was counting on his advice what was your understanding with regard to those quarterly payments i didn't have any knowledge or understanding of that i was just relying on the advice of my cpa and in fact was that the course of action you followed throughout '87 sic '88 '89 and until the present that's correct on cross-examination petitioner admits that he never received any specific advice regarding the taxability of the loans petitioner testified as follows q a mr garcia i -- we would just like to know what your position was whether you felt that you were supposed to pay tax on distributions from those loans you took in when you signed your return i really don't know because again i was just counting on the advice of my cpa and the advice of your cpa was you did not have to pay tax no no it was or -- i didn't get any advice in regard to tax paying any_tax your accountant told you you do not have to pay tax on any of these loans that you received no he did not say that the only thing that he said was that we need to devise a plan to pay off these loans did he advise you that you didn't have to pay off those loans no q a q a q a q a thus while the record contains petitioner's self- serving testimony that he and mrs garcia relied upon the advice of mr glen we find petitioner's testimony to be vague conclusory and contradictory indeed petitioner's testimony on cross-examination is that he did not get any advice from his accountant in regard to tax paying any_tax accordingly this is not a case in which we are questioning the reasonableness of petitioners' reliance on the advice of a tax professional cf 138_f3d_216 5th cir revg tcmemo_1995_601 112_f3d_1258 5th cir affg in part and revg in part and remanding tcmemo_1995_572 66_f3d_729 5th cir affg in part revg in part tcmemo_1994_228 902_f2d_380 5th cir revg tcmemo_1988_408 rather there is no credible_evidence in this case that petitioners' accountant provided them with any advice regarding the proper tax treatment of the loans petitioner received from the plan under these circumstances we are unable to find that petitioners acted in good_faith and reasonable reliance on the advice of a tax professional such that they should be relieved of the accuracy-related_penalty for negligence cf 78_tc_1078 sweatman v commissioner tcmemo_1997_468 drummond v commissioner tcmemo_1997_71 balkissoon v commissioner tcmemo_1992_223 banks v commissioner tcmemo_1991_641 accordingly we sustain respondent's imposition of the accuracy-related_penalty for negligence in light of the foregoing and to reflect concessions and settled issues decision will be entered under rule
